Citation Nr: 1511296	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected right and left hip disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

2.  Entitlement to service connection for arthritis of the right knee, claimed as secondary to service-connected right and left hip disabilities.

3.  Entitlement to service connection for arthritis of the left knee, claimed as secondary to service-connected right and left hip disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied the claims for service connection for arthritis of the right and left knees.

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a transcript of that hearing is of record. 

In January 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  The Board also expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to right and left hip disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  After accomplishing further action, the AMC continued to deny each claim (as reflected in a January 2013 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

In May 2014, the Board denied the claims for service connection for arthritis of the right and left knees, claimed as secondary to service-connected right and left hip disabilities.  In addition, the Board remanded the claim of entitlement to a TDIU to the RO, via the AMC, for further development.

The Veteran subsequently appealed the May 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court, inter alia, issued a Joint Motion for Partial Remand (JMPR) filed by representatives for the parties, vacating the Board's decision as to denial of service connection for arthritis of the right and left knees only, and remanding the claims to the Board for further proceedings consistent with the JMPR.

Also, after accomplishing further action, the RO/AMC continued to deny the claim for a TDIU, and subsequently returned that matter to the Board, as well.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals VA treatment records dated through November 2014.  As reflected in a November 2014 SSOC addressing the issue of entitlement to a TDIU, the RO considered VA treatment records dated through September 2014 and the January 2013 SSOC addressing the issues of entitlement to service connection for a right and left knee disorder reflects RO consideration of VA treatment records dated through August 2012. The remaining documents in Virtual VA are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration evidence received after the issuance of the above-referenced SSOCs, the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  Also, the AOJ will have opportunity to review the additional evidence received on remand.

As a final preliminary matter, the Board notes that, in a Statement of Accredited Representative in Appealed Case (VA Form 646) submitted in December 2014, the Veteran's representative requested that the Veteran be scheduled for a Board video-conference hearing.  This request was submitted following  the issuance of a November 2014 SSOC addressing the issue of entitlement to a TDIU.  The Board points out, however, that the Veteran provided testimony regarding his employability during the June 2011 hearing.  

For reasons expressed below, the claims on appeal are being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As detailed in the Board's May 2014 remand, the Veteran has been unemployed since approximately 2006, and he has asserted that his service-connected right and left hip degenerative joint disease have rendered him unable to work.  In an October 2012 examination report, the VA examiner opined that the Veteran's hip condition impacted his ability to work as he was not able to tolerate prolonged weight-bearing activity.  The examiner further opined that there was "no restriction from sedentary work."  However, this opinion did not contain a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  In addition, the examiner did not consider whether the Veteran's past employment was physical or sedentary in nature.  As a result, the Board instructed that an addendum opinion be obtained addressing whether the Veteran was able to obtain and maintain gainful employment.

The requested opinion was provided in September 2014.  The examiner opined that the Veteran's bilateral hip conditions (independent of the Veteran's age and other nonservice-connected conditions) at least as likely as not limited his ability to perform physical but not sedentary type of work.  However, the examiner did not provide a rationale for that conclusion.  See Nieves-Rodriguez v. Peake, supra; see also Stefl v. Nicholson, supra.  In addition, the examiner did not address whether the Veteran's past employment was physical or sedentary in nature.  

While the Board has previously endeavored to procure a medical opinion specifically addressing the Veteran's unemployability to resolve the claim for a TDIU, it is acknowledged that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU.

As regards the claims for service connection for right and left knee arthritis, and as detailed in the Board's January 2012 remand, the Veteran contends that such conditions were secondary to his service-connected hip disabilities.  A June 2011 private opinion from Dr. M. S. found that the Veteran's knee pain was likely related to his hip arthritis as symptoms were contributed through the referred pain mechanism from the hips to the knees.  The Board found that while this opinion suggested that the Veteran's right and left knee disabilities r may be caused or aggravated by his service-connected right and left hip disabilities, a more definitive opinion was needed.  The examiner was instructed to review the Veteran's entire claims file and to specifically consider and discuss the June 2011 opinion from Dr. M. S.

The requested opinion was provided in June 2012.  The examiner opined that the Veteran's claimed knee conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness or that it was proximately due to or the result of the Veteran's service-connected condition.  A rationale was provided for this opinion.  However, while the June 2012 examiner noted that the Veteran did not report sustaining any knee trauma during service, the examiner also indicated that the Veteran's claims file had not been reviewed.  In addition, the examiner did not specifically address the June 2011 opinion from Dr. M. S.  Therefore, in light of these deficiencies and pursuant to the terms of the November 2014 JMPR, further n addendum opinion is needed to fairly resolve the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.

Hence, the AOJ should obtain addendum opinions from the June 2012 and September 2014 VA examiners, as appropriate.  If either examiner is unavailable, the AOJ should attempt to obtain the requested opinion from another appropriate physician based on claims file review, if appropriate.  The AOJ should only arrange for the Veteran to undergo further examination if any additional examination of the Veteran is deemed medically necessary.

Prior to arranging to obtain further medical opinion in connection with these claims, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving VA treatment from the VA Connecticut Healthcare System, and records from that facility dated through November 2014 are associated with the claims file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the VA Connecticut Healthcare System all pertinent records of evaluation and/or treatment of the Veteran, dated since November 2014,following the current procedures prescribed in 38 C.F.R.  § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3)(clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.§ 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the VA Connecticut Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.   

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses from each contacted have been associated with the claims file, arrange for the September 2014 examiner to provide an addendum opinion.  

If the examiner is unavailable, document that fact that fact, and attempt to obtain the requested opinion from another appropriate physician based on claims file review, if appropriate.  Only arrange for the Veteran to undergo further examination if any additional examination of the Veteran is deemed medically necessary..

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the report should reflect consideration of the Veteran's documented medical history and assertions.  

If an examination is conducted, all indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should fully describe the functional effects of each of the Veteran's service-connected disabilities-currently, right and left hip degenerative joint disease with painful motion and limitation of extension-on his ability to perform the activities of daily living, to include the physical acts required for gainful employment.

If no single service-connected disability, alone, is deemed to cause significant impairment in performing the activities of daily living, to include employment, the physician must consider and discuss the combined effects of the Veteran's service-connected right and left hip disabilities on his ability to perform the physical acts required for employment.

In particular, the physician should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  

In responding to the above, the physician must consider all pertinent medical and other objective evidence, and all lay assertions.  Complete, clearly-stated rationale for the conclusions reached must provided.

5.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the June 2012 examiner to provide an addendum opinion.  

If the examiner is unavailable, document that fact that fact, and attempt to obtain the requested opinion from another appropriate physician based on claims file review, if appropriate.  Only arrange for the Veteran to undergo further examination if any additional examination of the Veteran is deemed medically necessary..

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the report should reflect consideration of the Veteran's documented medical history and assertions.  

If an examination is conducted, all indicated tests and studies should be accomplished (with all findings made available to the ephysician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each knee, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected right and left hip disabilities.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician must specifically consider and discuss the June 2011 letter and opinion from Dr. M. S. (discussed above).

In responding to the above, the physician must consider all pertinent medical and other objective evidence, and all lay assertions.  Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence received since the January 2013 and November 2014 supplemental statements of the case) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


